US Home




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 29, 2015

                                      No. 04-15-00347-CV

                                     Chris RODRIGUEZ,
                                           Appellant

                                                v.

                               US HOME OWNERSHIP LLC,
                                       Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI01511
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        On January 30, 2015, U.S. Home Ownership, LLC, filed an application for an expedited
order under Rule 736 of the Texas Rules of Civil Procedure, which sets out procedures related to
foreclosures of certain liens. The application named Chris Rodriguez and Anne Marie Rodriguez
as respondents, and alleged that the Rodriguezes had previously executed a promissory note and,
to secure payment on the note, a home equity deed of trust.

       On May 6, 2015, the trial court signed a default order granting an application for an
expedited order allowing the foreclosure of a home equity loan pursuant to Rule 736 of the Texas
Rules of Civil Procedure. On June 4, 2015, Chris Rodriguez, the appellant, filed a notice of
appeal from this order.

        Rule 736.8(c) of the Texas Rules of Civil Procedure provides that an order granting or
denying an application under Rule 736.1 “is not subject to a motion for rehearing, new trial, bill
of review, or appeal. Any challenge to a Rule 736 order must be made in a suit filed in a
separate, independent, original proceeding in a court of competent jurisdiction.” See TEX. R. CIV.
P. 736.8(c). Because Rule 736 expressly disallows appeals from orders allowing foreclosures
under that rule, it appears that we have no jurisdiction over this appeal. See Hunter v. Bank of
New York Mellon, No. 14-15-00043-CV, 2015 WL 1736341, at *1 Tex. App.—Houston [14th
Dist.] April 14, 2015, no pet.) (“An order granting an application filed pursuant to Rule 736 is
not subject to appeal.”); Bondyopadhyay v. Bank of New York Mellon, No. 01-14-00478-CV,
2014 WL 6680368, at *1 (Tex. App.—Houston [1st Dist.] Nov. 25, 2014, no pet.) (dismissing an
attempted appeal from a Rule 736 order for lack of jurisdiction).
       We, therefore, ORDER the appellant to show cause in writing by July 14, 2015 why this
appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court